DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 14th 2022 has been entered. Claims 1-3, 5, and 7-9 remain pending in the application.

Response to Arguments
Applicant's arguments filed March 14th 2022, regarding the 35 USC 102 and 103 rejections of Claims 1-3, 5, and 7-9 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the addition of the limitations of claim 4 to claim 1 make claim 1 allowable (Page 5,  Para 5), the examiner disagrees, pointing out that US Patent 2,666,840 issued to Poirier can be used to reject the portion regarding heating coils with a power adapter (See the rejections of claims 1 and 9 below).
Regarding Applicant’s assertion that Poirier teaches a heated coil through a continuous panel and not multiple panels and therefore cannot be used in the rejection (Page 6,  Para 2), the examiner disagrees, pointing out that only the concept of heated coils being able to run through panels has been taken and applied to the vehicle cover of Devereaux . In another interpretation when the panels of Devereaux are all attached to one another, they become one continuous panel like the vehicle cover taught by Poirier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by US Publication 20110140478 by Devereaux (Here forth “Devereaux”) in view of US Patent 2,666,840 issued to Poirier (Here forth “Poirier”).
Regarding claims 1, Devereaux discloses: A padded multi-piece vehicle cover (Para 23 lines 1-9, the cover has a thick protective layer that acts as padding) apparatus comprising: 
a set of cover panels (Fig 4), each of the set of cover panels having an inner layer (Fig 2B, inner layer 17), an outer layer (Fig 2B, outer layer includes layers 15 and 31), and a medial layer (Fig 2B, medial layer 21) continuously disposed between the inner layer and the outer layer (Fig 2B), the set of cover panels comprising: 
a pair of central panels (Fig 4 shows the central panel with a left and right panel that are integrally attached; Para 25, the cover can consist of multiple pieces attached via zipper and therefore even though the Fig 4 shows the central panels as one piece, it can be made into 2 separate left and right central panels.), the pair of central panels comprising a right center panel (Para 25, the central panel can be formed of multiple pieces including two pieces, so the panel formed on the right is the right central panel) and a left center panel (Para 25, the central panel can be formed of multiple pieces including two pieces, so the panel formed on the left is the left central panel), the pair of central panels being configured to extend from a rear bumper end of a vehicle (Fig 2, the central panels extent over the rear bumper), over a vehicle top side (Fig 1-2, he panels extend over the top side), to a front bumper end of the vehicle (Fig 1, the central panels extend over the front bumper), each of the central panels being rectangular (Fig 4, the central panels together and separate form a rectangular shape); and 
a pair of side panels (Fig 4, side panels 27 and 29), the pair of side panels (Fig 4, side panels 27 and 29) comprising a right side panel (Fig 4, side panels 27) and a left side panel (Fig 4, side panels 29) configured to extend across a vehicle right side and a vehicle left side of the vehicle (Fig 1 and 4, the panels extend across the left and right sides of the vehicles), respectively, each of the side panels having a vehicle profile shape (Fig 4, side panels 27 and 29 are vehicular shaped); and 
a set of zippers coupled to the set of cover panels (Para 25 lines 7-10), the set of zippers comprising a center zipper coupled between the pair of central panels (Para 25, zippers are used to attached any of the panels together), a right zipper coupled between the right center panel and the right side panel (Fig 2B, the right side panel is attached to the right portion of the central panel), and a left zipper coupled between the left center panel and the left side panel (Fig 2B, the left side panel is attached to the left portion of the central panel).
and [Not taught: a heating element coupled to the set of cover panels, the heating element having a heating coil extending throughout each of the cover panels and a power adaptor coupled to the right side panel, the heating coil being in operational communication with the power adaptor and the power adaptor being configured to receive a standard power cord].
Devereaux does not expressly disclose heating coils. Poirier discloses a similar vehicle cover wherein a heating element coupled to the set of cover panels (Column 1 lines 31-35), the heating element having a heating coil extending throughout each of the cover panels (Fig 1 and 3, the cover panel consists of multiple panels and heating coils 58 extend through cover panels)and a power adaptor coupled to the right side panel (Fig 1, the power adaptor 60 is coupled to the panel; right or left is relative with respect to the observer, so it is located on the right side), the heating coil being in operational communication with the power adaptor and the power adaptor being configured to receive a standard power cord (Fig 1, a power cord 62 can be seen attached to power adaptor 60).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux and Poirier before them, when the application was filed, to have modified the vehicle cover of Devereaux to have heating coils extending through cover panels and a power adapter, as taught by Poirier, to advantageously allow the cover to be heated, preventing damage to the vehicle due to cold weather.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Devereaux and Poirier in view of US Patent 6,070,629 issued to Whiteside (Here forth “Whiteside”).
Regarding claim 2, Devereaux as modified does not expressly disclose grommeted apertures receiving bungee cords. Whiteside discloses a similar vehicle cover with the apparatus further comprising each of the cover panels having a plurality of grommeted apertures (Fig 3, grommeted aperture 29) extending therethrough adjacent a bottom perimeter (Fig 1, the grommeted apertures are around the bottom perimeter of the car), the grommeted apertures being configured to receive a plurality of bungee cords (Fig 1 and 3, the grommeted aperture 29 receives bungee cords 35 and 37).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Poirier, and Whiteside before them, when the application was filed, to have modified the vehicle cover of Devereaux to have grommeted apertures receiving bungee cords, as taught by Whiteside, to advantageously strengthen the apertures that receive the bungee cords when they attach the cover to the vehicle.
Regarding claim 3, Devereaux does not expressly disclose elastic cords with hooks that attach to undercarriage of vehicle. Whiteside discloses a similar vehicle cover with the apparatus further comprising a plurality of elastic straps (Fig 3, bungee cords 35 and 37 are a form of elastic straps) coupled to the plurality of grommeted apertures (Fig 3, grommeted aperture 29), 6each of the elastic straps having a hook coupled to a distal end thereof (Fig 3, the bungee cords 35 and 37 have hooks at both ends), the hook being configured to attach to an undercarriage of the vehicle (Fig 1, one hook of the bungee cord attaches to the grommeted aperture while the other attaches to the undercarriage).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Poirier, and Whiteside before them, when the application was filed, to have modified the vehicle cover of Devereaux to have elastic straps with hooks coupled to the undercarriage, as taught by Whiteside, to advantageously prevent the cover from being displaced while in use.

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Devereaux and Poirier in view of US Patent 6696674 issued to Doornsbosch (Here forth “Doornsbosch”)  and US Publication 20150075685 issued to Denham (Here forth “Denham”).
Regarding claim 5, Devereaux further discloses the medial layer being a foam padding (Para 35 lines 8-9).
Devereaux as modified does not expressly disclose that the inner layer being made of a felt material. Doornsbosch discloses a similar vehicle cover wherein the inner layer is a felt material (Column 2 lines 17-18).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Poirier, and Doornsbosch before them, when the application was filed, to have modified the vehicle cover of Devereaux to have the inner layer made of felt, as taught by Doornsbosch, to advantageously protect the vehicle with a soft protective material like the felt, and not cause any scratches to its surface.
Devereaux as modified by Doornbosch above does not expressly disclose that the outer material can be made of weatherproof canvas. Denham discloses a similar vehicle cover wherein the outer layer is a weatherproof canvas material (Para 6, waterproof canvas is also weather proof).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Poirier, Doornsbosch and Denham before them, when the application was filed, to have modified the vehicle cover of Devereaux and Doornsbosch to have the outer layer made of weatherproof canvas, as taught by Denham, to advantageously protect the vehicle from the external elements.
Regarding claim 7, Devereaux as modified does not expressly disclose that the apparatus further comprises of foam padding being a foam between 6.3 to 7.7 centimeters thickness.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the foam padding being a specific type of foam padding material (including of the claimed material type, and of the recited thickness range of  between 6.3-7.7 centimeters) because Applicant has not disclosed that making the foam padding being of the recited type and between 6.3-7.7 centimeters provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Devereaux’s modified cover because it provides sufficient padded protection for the vehicle. Therefore, it would have been an obvious matter of design choice to modify Devereaux’s modified cover to obtain the invention as claimed. Note related discussion of “CV10155” in the 35 USC 112b section, above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Devereaux and Poirier.
Regarding claim 8, Devereaux further discloses a there is a thickness of the medial layer, without specifying (Para 23 lines 4-6). Devereaux does not expressly disclose that the apparatus further comprises of the medial layer being at least eight times the thickness of the inner layer and the outer layer.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the medial layer be eight times the thickness of the inner and outer layers because Applicant has not disclosed that making the medial layer 8 times the thickness of the outer and inner layers provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Devereaux’s modified cover because it provides padded protection for the vehicle. Therefore, it would have been an obvious matter of design choice to modify Devereaux’s modified cover to obtain the invention as claimed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Devereaux and Poirier in view of Whiteside, Doornsbosch, and Denham.
Regarding claim 9, A padded multi-piece vehicle cover apparatus (Para 23 lines 1-9, the cover has a thick protective layer that acts as padding) comprising: 
a set of cover panels (Fig 4), each of the set of cover panels having an inner layer (Fig 2B, inner layer 17), an outer layer (Fig 2B, outer layer includes layers 15 and 31), and a medial layer (Fig 2B, medial layer 21) continuously disposed between the inner layer and the outer layer(Fig 2B), [Not Taught: the inner layer being a felt material], the medial layer being a foam padding (Para 35 lines 8-9), and [Not taught: the outer layer being a weatherproof 7canvas material, the medial layer being at least eight times the thickness of the inner layer and the outer layer, cover panels having grommeted apertures extending adjacent a bottom perimeter]; the set of cover panels comprising: 
a pair of central panels (Fig 4 shows the central panel with a left and right panel that are integrally attached; Para 25, the cover can consist of multiple pieces attached via zipper and therefore even though the Fig 4 shows the central panels as one piece, it can be made into 2 separate left and right central panels.), the pair of central panels comprising a right center panel (Para 25, the central panel can be formed of multiple pieces including two pieces, so the panel formed on the right is the right central panel) and a left center panel (Para 25, the central panel can be formed of multiple pieces including two pieces, so the panel formed on the left is the left central panel), the pair of central panels being configured to extend from a rear bumper end of a vehicle (Fig 2, the central panels extent over the rear bumper), over a vehicle top side (Fig 1-2, the central panels extent over the rear bumper), to a front bumper end of the vehicle (Fig 2, the central panels extent over the rear bumper), each of the central panels being rectangular (Fig 4, the central panels together and separate form a rectangular shape); and 
a pair of side panels (Fig 4, side panels 27 and 29), the pair of side panels comprising a right side panel and a left side panel configured to extend across a vehicle right side and a vehicle left side of the vehicle (Fig 1 and 4, the panels extend across the left and right sides of the vehicles), respectively, each of the side panels having a vehicle profile shape (Fig 4, side panels 27 and 29 are vehicular shaped); 
a set of zippers coupled to the set of cover panels (Para 25 lines 7-10), the set of zippers comprising a center zipper coupled between the pair of central panels (Para 25, zippers are used to attached any of the panels together), a right zipper coupled between the right center panel and the right side panel (Fig 2B, the right side panel is attached to the right portion of the central panel), and a left zipper coupled between the left center panel and the left side panel (Fig 2B, the left side panel is attached to the left portion of the central panel); 
[Not taught: a plurality of elastic straps coupled to the plurality of grommeted apertures, each of the elastic straps having a hook coupled to a distal end thereof, the hook being configured to attach to an undercarriage of the vehicle; and 
a heating element coupled to the set of cover panels, the heating element having a heating coil extending throughout each of the cover panels and a power adaptor coupled to the right side panel, the heating coil being in operational communication with the power adaptor and the power adaptor being configured to receive a standard power cord].
Devereaux does not expressly disclose that the inner layer being made of a felt material. Doornsbosch discloses a similar vehicle cover wherein the inner layer being a felt material (Column 2 lines 17-18).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Poirier, and Doornsbosch before them, when the application was filed, to have modified the vehicle cover of Devereaux to make the inner layer made of felt, as taught by Doornsbosch, to advantageously protect the vehicle with a soft protective material like felt, and not cause any scratches to its surface.
Devereaux, as modified, does not expressly disclose that the outer material can be made of weatherproof canvas. Denham discloses a similar vehicle cover wherein the outer layer is a weatherproof canvas material (Para 6, waterproof canvas is also weather proof).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Poirier, Doornsbosch and Denham before them, when the application was filed, to have modified the vehicle cover of Devereaux and Doornsbosch to have the outer layer made of weatherproof canvas, as taught by Denham, to advantageously protect the vehicle from the external elements.
Devereaux, as modified, does not expressly disclose that the apparatus further comprises of the medial layer being at least eight times the thickness of the inner layer and the outer layer.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the medial layer be eight times the thickness of the inner and outer layers because Applicant has not disclosed that making the medial layer 8 times the thickness of the outer and inner layers provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Devereaux’s modified cover because it provides padded protection for the vehicle. Therefore, it would have been an obvious matter of design choice to modify Devereaux’s modified cover to obtain the invention as claimed.
But Devereaux, as modified, does not expressly disclose grommeted apertures receiving bungee cords. Whiteside discloses a similar vehicle cover wherein each of the cover panels having a plurality of grommeted apertures (Fig 3, grommeted aperture 29) extending therethrough adjacent a bottom perimeter (Fig 1, the grommeted apertures are around the bottom perimeter of the car).
It would have been obvious to a person having ordinary skill in the art having the teachings of Devereaux, Poirier Doornsbosch, Denham and Whiteside before them, when the application was filed, to have modified the vehicle cover of Devereaux, to include grommeted apertures at the bottom perimeter, as taught by Whiteside, to advantageously strengthen the apertures that receive the cords that attach to the vehicle, thereby preventing the cover panels from ripping off the vehicle during turbulent weather.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Wed 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731